Citation Nr: 1410870	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for neck, back, no feeling in upper left torso, bilateral hips, bilateral hands, problems due to an undiagnosed illness.

2. Entitlement to service connection for breathing problems in lungs due to sarin nerve poisoning.

3. Entitlement to service connection for constant fatigue as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active military service from November 1987 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for neck, back, no feeling in upper left torso, bilateral hips, bilateral hands, problems due to an undiagnosed illness, entitlement to service connection for breathing problems in lungs due to sarin nerve poisoning, and entitlement to service connection for constant fatigue as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for neck, back, no feeling in upper left torso, bilateral hips, bilateral hands, problems due to an undiagnosed illness, entitlement to service connection for breathing problems in lungs due to sarin nerve poisoning, and entitlement to service connection for constant fatigue as due to an undiagnosed illness.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for neck, back, no feeling in upper left torso, bilateral hips, bilateral hands, problems due to an undiagnosed illness, entitlement to service connection for breathing problems in lungs due to sarin nerve poisoning, and entitlement to service connection for constant fatigue as due to an undiagnosed illness were developed for appellate consideration.  In correspondence dated and received in February 2014, the Veteran indicated that he wished to withdraw his appeal as to the above noted claims. Therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for entitlement to service connection for neck, back, no feeling in upper left torso, bilateral hips, bilateral hands, problems due to an undiagnosed illness, entitlement to service connection for breathing problems in lungs due to sarin nerve poisoning, and entitlement to service connection for constant fatigue as due to an undiagnosed illness is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


